*383On Petition for Rehearing (filed June 5, 1916. Rehearing denied June 20, 1916).
Risk, Oh. J.
A petition for rehearing was filed by respondents and the same has received the attention which the importance of the case demands. More mature deliberation has served to convince us that while the reasons given for our first decision are not in' all things tenable, the result arrived at is correct. We adhere to our former views only in so far as they are in harmony with this supplementary opinion.
As we construe the law, it was not incumbent upon the board to keep a separate and specific fund corresponding with each of the various purposes named in § 1298, for which the tax levy is therein authorized; nor do we construe such statute as requiring a separate levy for each of the five purposes therein stated. Respondents’ able counsel has pointed to certain language in our school law which tends to lend some support to their contention, but we are satisfied that the legislative intent, as disclosed by the entire law, was in harmony with our conclusions. It is, no doubt, true that the levying resolution should properly set forth the amount deemed necessary by the board for each of the enumerated purposes stated in the statute. In other words, it is in the nature, and should properly be in the form, of a budget, but the levy should be made in a gross sum sufficient to meet the contemplated needs of the district, as enumerated in § 1298. Section 1301 recognizes this by providing that the auditor shall calculate and extend upon the assessment roll and tax list “the tax so levied by such board, and such tax shall be collected as other county taxes are collected.” When such tax is collected it all properly goes into the general fund of the district. In fact, there are legally but two funds, aside from the general fund,- which are required to be kept; namely, the sinking fund, when such fund is necessary, and the state tuition fund. When the latter fund is exhausted, and not before, the general fund may properly be drawn upon for the payment of teachers’ salaries. In brief, Comp. Laws, §-1212, is general in its application, and clearly was intended to apply to all school districts, whether common, special or independent.
Respondents very forcibly contend that § 1298 provides for as many separate levies as there are purposes to be served; and, predicating their arguments upon such erroneous contention, they seek to apply the in*384hibition contained in § 175 of our Constitution in support of the ruling of the learned trial court. But the fact that the legislature enumerated in § 1298 the different purposes for which taxes may be levied, and provided in subsequent sections that the board shall cause the amount for such purposes to be certified to the county auditor, and restricted the amount to be raised for teachers’ salaries and contingent expenses, as well as limited the taxes for the purchasing, leasing, or improving of sites, and the building, etc., of schoolhouses, to 20 mills on the dollar of the assessed valuation, does not warrant the contention that the board must keep a separate fund corresponding with each of such enumerated purposes. As before stated, the revenue derived from such levy all properly goes into the general fund and may be expended for any legitimate school purpose. It by no means follows from this that the board has a free hand, or is justified in raising a sum for teachers’ salaries and contingent expenses grossly in excess of the amount believed to be “sufficient to maintain efficient and proper schools in the district,” as prescribed in § 1302, but, as the language in § 1298 clearly indicates, the sum to be raised from time to time for the various enumerated purposes is left to determination by the board within its wise discretion as necessary and proper, and a gross and wilful abuse of such discretion may be remedied only at the polls, or possibly by removal from office pursuant to Compiled Laws, § 1326. The object of § 1311, requiring a report of the treasurer to be published just prior to the annual school election, containing a detailed statement of all moneys received and expended, is for the evident purpose of acquainting the electors of any such dereliction of duty On the part of the members of the board, and with a view of enabling such electors to seek a remedy at the polls by electing others in their stead.
The only qualification necessary to the above is the restriction contained in § 1302, limiting to 20 mills on the dollar the amount to be raised for the purchasing, etc., of sites, and building, etc., of schoolhouses. For a violation of such restriction any taxpayer would, no doubt, have a suitable remedy in the courts. It is not contended in this case, however, that such restriction has been violated, it being merely contended at the most that the board intentionally overlevied for the purpose of teachers’ salaries with the intent of diverting the surplus to building purposes. Such overlevy did not in any year, however, ex-*385ceecl tbe limit of 20 mills aforesaid, and therefore it might legally have been raised directly for such building purposes. For the purposes of this case we are not called upon to decide whether the method pursued in raising the funds on hand applicable to meet payments under the contracts was proper and in strict conformity with the statute. It is enough to decide, as we do> that, being on hand in the general funci, and not being necessary for other school purposes, such balance may properly be considered in determining the vital issue in this lawsuit, as to whether, in entering into the contract in question, the board exceeded the constitutional debt limit.
As stated in the first opinion, § 175 of the state Constitution has no application whatever to this case. That section, in so far as it requires , taxes to be applied to the object for which they are imposed, has to do only with taxes imposed by law for general state purposes. See Miller v. Henry, 62 Or. 4, 41 L.R.A.(N.S.) 97, 124 Pac. 197; 37 Cyc. 728. The decisions from Kansas, cited by respondents, are not in point, as the Kansas Constitution under which they were decided (1859, art. 11, § 4) differs materially from ours. It, like several others, and especially that in Kentucky (Const. 1890, § 180) requires not only that every law imposing a tax, but also every ordinance and resolution passed by any subordinate political subdivision levying a tax shall specify distinctly the purpose for which such tax is levied, and no tax levied and collected for one purpose shall be diverted to another. It is true, the Kansas Constitution is not as definite as the Kentucky Constitution on this point, but its language means the same thing, as construed by the Kansas court, while, as before stated, our Constitution in this respect is limited to state-wide levies made directly by the legislature.
It may be true, as respondents contend, that, even in the absence of a constitutional mandate such as they claim exists by force of § 175, the law would prohibit the diversion of taxes from the purpose for which they were levied to another purpose or object. Conceding this, our answer is that appellants are not seeking to thus divert the school revenues to another object. On the contrary, they seek merely to use them solely for legitimate school purposes and objects. For these reasons, briefly ■stated, the petition for rehearing is denied.